Eberhardt, Judge.
1. Consideration of the appearance and physical condition of claimant at the hearing before a single director was not erroneous. Abbercrombie v. Maryland Cas. Co., 41 Ga. App. 729 (154 SE 459); Liberty Mut. Ins. Co. v. Holloway, 58 Ga. App. 542 (199 SE 334); Ingram v. Liberty Mut. Ins. Co., 62 Ga. App. 789, 801 (10 SE2d 99); Bitumi*796nous Cas. Corp. v. Wilbanks, 68 Ga. App. 631, 636 (23 SE2d 519); Davis v. Bibb Mfg. Co., 75 Ga. App. 515, 520 (43 SE2d 780); American Cas. Co. v. Herron, 100 Ga. App. 661 (112 SE2d 160); Reliance Ins. Co. v. Oliver, 117 Ga. App. 466, 469 (160 SE2d 615).
Submitted May 29, 1969
Decided June 13, 1969.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Alfred L. Evans, Jr., Don L. Hartman, Assistant Attorneys General, for appellant.
Mitchell & Mitchell, Warren N. Coppedge, Jr., for appellee.
2. Aside from any consideration of what the single director may have observed at the hearing before him, and what he may have included in his findings based thereon, there is evidence in the record to support the findings and award. Consequently, although the full board adopted the findings and award of the single director as its own, under the “any evidence” rule affirmance of the award on appeal to the superior court was proper.

Judgment affirmed.


Bell, P. J., and Deen, J., concur.